Exhibit 10.14

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “First Amendment”) is
made and entered into as of the 15th day of October, 2007, by and between HILL
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), which has its
chief executive office located at 303 Lippincott Centre, Marlton, New Jersey
08053, and LASALLE BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”), whose address is 135 South La Salle Street, Chicago, Illinois 60603.

WITNESSETH:

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations to the Borrower pursuant to (a) that certain Loan
and Security Agreement dated as of December 18, 2006, by and between Lender and
the Borrower (the “Loan Agreement”), and (b) the other documents, agreements and
instruments referenced in the Loan Agreement or executed and delivered pursuant
thereto.

WHEREAS, the Borrower desires Lender to (i) extend the Revolving Loan Maturity
Date from January 1, 2010 to January 1, 2011, (ii) increase the maximum
principal amount of the Revolving Loan Commitment to $35,000,000, (iii) increase
the maximum principal amount of the Letter of Credit Commitment to $20,000,000,
and (iv) modify certain financial covenants (collectively the “Additional
Financial Accommodations”).

WHEREAS, Lender is willing to provide the Additional Financial Accommodations to
the Borrower, but solely on the terms and subject to the provisions set forth in
this First Amendment and the other agreements, documents and instruments
referenced herein or executed and delivered pursuant hereto.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and the Borrower hereby agree as set forth in this First
Amendment.

1. Definitions.

A. Use of Definitions. Except as expressly set forth in this First Amendment,
all terms which have an initial capital letter where not required by the rules
of grammar are used herein as defined in the Loan Agreement.

B. Amended Definitions. Effective as of the date of this First Amendment, the
definitions of “Letter of Credit Commitment”, “Revolving Loan Commitment”,
“Revolving Loan Maturity Date” and “Revolving Note” set forth in Section 1.1 of
the Loan Agreement are hereby amended by deleting such definitions in their
entirety and substituting therefor the following, respectively:



--------------------------------------------------------------------------------

“Letter of Credit Commitment” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment minus the aggregate amount of all
Revolving Loans outstanding, or (b) Twenty Million and no/100 Dollars
($20,000,000).

“Revolving Loan Commitment” shall mean Thirty-Five Million and 00/100 Dollars
($35,000,000.00).

“Revolving Loan Maturity Date” shall mean January 1, 2011, unless extended by
Lender pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note.

“Revolving Note” shall mean that certain Revolving Note dated as of October 15,
2007, in the amount of the Revolving Loan Commitment and maturing on the
Revolving Loan Maturity Date, duly executed by the Borrower and payable to the
order of Lender, together with any and all renewal, extension, modification or
replacement notes executed by the Borrower and delivered to Lender and given in
substitution therefor.

II. Minimum Net Worth. Effective as of the date of this First Amendment,
Section 10.1 of the Loan Agreement is hereby amended by deleting Section 10.1 in
its entirety and substituting therefor the following:

“10.1 Net Worth. As of the end of each of its fiscal quarters beginning with the
fiscal quarter ending September 30, 2007, the Borrower and its Subsidiaries
shall maintain consolidated Net Worth in an amount not less than Forty-Five
Million and 00/100 Dollars ($45,000,000.00).”

III. Conditions Precedent. Lender’s obligation to provide the Additional
Financial Accommodations to the Borrower is subject to the full and timely
performance of the following covenants prior to or contemporaneously with the
execution of this First Amendment:

A. the Borrower executing and delivering, or causing to be executed and
delivered to Lender, the following documents, each of which shall be in form and
substance acceptable to Lender:

 

  (i) An original Revolving Note of even date herewith executed by the Borrower
to Lender in a maximum aggregate principal amount not to exceed $35,000,000.00;

 

  (ii) An original Company General Certificate of even date herewith executed by
the Borrower to Lender; and

 

  (iii) such other agreements, documents and instruments as Lender may
reasonably request;

 

- 2 -



--------------------------------------------------------------------------------

B. No Unmatured Event of Default or Event of Default exists under the Loan
Agreement, as amended by this First Amendment, or the other Loan Documents;

C. No claims, litigation, arbitration proceedings or governmental proceedings
not disclosed in writing to Lender prior to the date hereof shall be pending or
known to be threatened against the Borrower and no known material development
not so disclosed shall have occurred in any claims, litigation, arbitration
proceedings or governmental proceedings so disclosed which in the opinion of
Lender is likely to materially or adversely affect the financial position or
business of Borrower or the capability of Borrower to pay its obligations and
liabilities to Lender; and

D. There shall have been no material or adverse change in the business,
financial condition or results of operations since the date of Borrower’s most
recently delivered financial statements to Lender.

IV. Stock Pledge Covenant.

A. Pursuant to the Post-Closing Agreement dated as of December 18, 2006, by and
between the Borrower and Lender (the “Post-Closing Agreement”) Borrower was
required to deliver, within 90 days after the initial funding of the loans set
forth in the Loan Documents, to Lender a separate Stock Pledge Agreement, in the
form prepared by and acceptable to Lender, together with original stock
certificates and stock powers duly executed in blank for all stock pledged to
Lender, pledging to Lender a first priority lien in 66.67% of the issued and
outstanding Capital Securities of Hill Luxembourg, Hill UK, Hill Middle East and
JKH. Lender has agreed to extend the time for delivery of such documentation to
November 30, 2007.

B. The Borrower hereby covenants and agrees that, on or before November 30,
2007, Borrower shall execute and deliver, or cause the applicable Subsidiary to
execute and deliver, to Lender a separate Stock Pledge Agreement, in the form
prepared by and acceptable to Lender, together with original stock certificates
and stock powers duly executed in blank for all stock pledged to Lender,
pledging to Lender a first priority lien in 66.67% of the issued and outstanding
Capital Securities of Hill Luxembourg, Hill UK, Hill Middle East and JKH (the
“Stock Pledge Covenant”). If Borrower fails to fully and timely satisfy the
Stock Pledge Covenant on or before November 30, 2007, such failure shall be
deemed an immediate Event of Default.

V. Conflict. If, and to the extent, the terms and provisions of this First
Amendment contradict or conflict with the terms and provisions of the Loan
Agreement, the terms and provisions of this First Amendment shall govern and
control; provided, however, to the extent the terms and provisions of this First
Amendment do not contradict or conflict with the terms and provisions of the
Loan Agreement, the Loan Agreement, as amended by this First Amendment, shall
remain in and have its intended full force and effect, and Lender and the
Borrower hereby affirm, confirm and ratify the same.

VI. Severability. Wherever possible, each provision of this First Amendment
shall be interpreted in such manner as to be valid and enforceable under
applicable law, but if any

 

- 3 -



--------------------------------------------------------------------------------

provision of this First Amendment is held to be invalid or unenforceable by a
court of competent jurisdiction, such provision shall be severed herefrom and
such invalidity or unenforceability shall not affect any other provision of this
First Amendment, the balance of which shall remain in and have its intended full
force and effect. Provided, however, if such provision may be modified so as to
be valid and enforceable as a matter of law, such provision shall be deemed to
be modified so as to be valid and enforceable to the maximum extent permitted by
law.

VII. Reaffirmation. The Borrower hereby reaffirms and remakes all of its
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Agreement, as amended hereby.

VIII. Fees, Costs and Expenses.

A. Contemporaneously herewith, the Borrower shall pay to Lender a fully-earned,
non-refundable amendment fee in the amount of $10,000.00.

B. The Borrower agrees to pay, upon demand, all fees, costs and expenses of
Lender, including, but not limited to, reasonable attorneys’ fees, in connection
with the preparation, execution, delivery and administration of this First
Amendment and the other agreements, documents and instruments executed and
delivered in connection herewith or pursuant hereto.

IX. Reservation of Rights. Lender continues to reserve all of its rights and
remedies, including all security interests, assignments and liens pursuant to
the Loan Agreement and the Other Agreements, as well as any rights and remedies
at law, in equity or otherwise. Nothing contained in this First Amendment shall
be or be deemed a waiver of any presently existing or any hereafter arising or
occurring breach, default or event of default, nor shall preclude the subsequent
exercise of any of Lender’s rights or remedies.

X. Choice of Law. This First Amendment has been delivered and accepted in
Chicago, Illinois, and shall be governed by and construed in accordance with the
laws of the State of Illinois, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law as to all matters,
including matters of validity, construction, effect, performance and remedies.

XI. Counterpart. This First Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

XII. Waiver of Jury Trial. THE BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY.

IN WITNESS WHEREOF, the parties have caused this First Amendment to Loan
Agreement to be executed by their respective duly authorized officers, as of the
date first set forth above.

 

- 4 -



--------------------------------------------------------------------------------

HILL INTERNATIONAL, INC.,     LASALLE BANK NATIONAL ASSOCIATION, a Delaware
corporation     a national banking association By:   /s/ David L. Richter    
By:   /s/ MATTHEW J. GIBBONS Name:   David L. Richter     Name:   MATTHEW J.
GIBBONS Title:   President and Chief Operating Officer     Title:   VICE
PRESIDENT         LASALLE BANK NATIONAL ASSOCIATION

 

- 5 -